Citation Nr: 1000679	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-39 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.  

2.  Entitlement to an initial compensable rating for 
degenerative joint disease of the right shoulder.  

3.  Entitlement to an initial compensable rating for 
degenerative joint disease of the left shoulder.

4.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).  

5.  Entitlement to an initial compensable rating for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to April 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2006 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for 
degenerative joint disease of the left knee and each 
shoulder, GERD, and hypertension, and assigning a 10 percent 
rating for degenerative joint disease of the left knee and 
noncompensable evaluations for each of the other 
disabilities.  

The issue of an initial rating in excess of 10 percent for 
diabetes mellitus was also on appeal from the May 2006 rating 
decision.  In his July 2006 notice of disagreement and 
December 2006 substantive appeal, the Veteran specifically 
requested a 20 percent rating for his disability.  In an 
April 2007 rating decision, the RO granted an initial 20 
percent rating for the Veteran's diabetes mellitus.  In a May 
2007 cover letter, the RO informed the Veteran that this 
decision constituted a grant of benefits sought on appeal 
regarding the evaluation for diabetes.  Accordingly, as this 
was a full grant of the benefit sought on appeal, this issue 
is no longer in appellate status.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993). 

Further, in his substantive appeal, the Veteran requested a 
hearing before the Board, sitting at the RO.  Such a 
proceeding was scheduled to occur in June 2009, and notice of 
the date, time, and location of the hearing was furnished to 
the Veteran in writing well in advance of his requested 
hearing.  Unfortunately, however, he failed to appear for his 
hearing, and in the absence of any communication from the 
Veteran as to the existence of good cause in failing to 
appear, the Board finds no basis to reschedule the hearing.  
FINDINGS OF FACT

1.  From May 1, 2006, to the present, the Veteran's 
degenerative joint disease of the left knee is shown to be 
manifested by subjective complaints of pain and limited 
function, but no objective evidence of limitation of motion 
or associated pain and elements of functional loss, 
ankylosis, lateral instability, recurrent subluxation, or 
dislocation or removal of semilunar cartilage.  

2.  From May 1, 2006, to the present, the Veteran's 
degenerative joint disease of the shoulders entailed X-ray 
evidence of arthritic involvement of two major joints, but 
without a showing of incapacitating episodes; ankylosis, 
limitation of motion, pain, elements of functional loss, 
dislocation, or impairment of the humerus, clavicle, or 
scapula is not shown.  

3.  From May 1, 2006, to the present, the Veteran's GERD has 
required use of medication to control pertinent symptoms, but 
there is no showing of persistently recurrent epigastric 
distress, dysphagia, pyrosis, regurgitation, substernal or 
arm or shoulder pain, a resulting considerable impairment of 
health, or symptoms indicative of any increased level of 
severity.  

4.  From May 1, 2006, to the present, the Veteran's 
hypertension necessitated use of anti-hypertensive 
medication, but a history of a diastolic blood pressure of 
predominantly 100 or more is not demonstrated; there is no 
showing of a systolic blood pressure of predominantly 160 or 
more.  

5.  None of the disorders at issue is shown to necessitate 
frequent periods of hospitalization or result in a marked 
interference with employment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for degenerative joint disease of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5003 (2009).

2.  The criteria for the assignment of an initial rating of 
10 percent, but none greater, for the combined disability 
relating to degenerative joint disease of the left and right 
shoulders have been met; as separate disabilities, not more 
than an initial 0 percent rating is for assignment for 
degenerative joint disease of either shoulder.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5200, 5201, 5202, 5203 (2009).

3.  The criteria for the assignment of an initial compensable 
rating for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.114, Diagnostic Code 7399-7346 (2009).

4.  The criteria for the assignment of an initial compensable 
rating for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.71a, Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In a claim for increase, the VCAA notice requirements relate 
to the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 
WL 2835434 (Fed. Cir. Sept. 4, 2009) (interpreting 
38 U.S.C.A. § 5103(a) as requiring generic claim-specific 
notice and rejecting veteran-specific notice as to effect on 
daily life and as to the assigned or a cross-referenced 
Diagnostic Code (DC) under which the disability is rated).  

In this case, written notice of the information and evidence 
needed by the appellant to substantiate and complete his 
claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through his written acknowledgement of the VCAA, executed by 
him in December 2005 in connection with his VA compensation 
application filed prior to his release from active duty.  
Such was followed by March 2006 notice as to the holding in 
Dingess-Hartman and May 2008 notice intended to satisfy the 
requirements of Vazquez-Flores prior to the Federal Circuit's 
interpretation entered in September 2009.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, complete VCAA notice was provided to the 
appellant prior to the RO's initial decision in May 2006, in 
accord with Pelegrini.  Moreover, the claims for initial 
ratings herein on appeal are a downstream issue from that of 
service connection and further VCAA notice as to downstream 
matters is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
It appears that the Court has also determined that the 
statutory scheme does not require another VCAA notice letter 
in a case such as this where the Veteran was furnished proper 
VCAA notice with regard to the claim of service connection 
itself.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (as 
to a claim for an earlier effective date that "where a claim 
has been substantiated after the enactment of the VCAA, [the 
veteran] bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements."  In light of the foregoing, and in the absence of 
any allegation of prejudice by or on behalf of the Veteran, 
the Board cannot conclude that any defect in the timing or 
substance of the notice provided affected the essential 
fairness of the adjudication, with resulting prejudice to the 
Veteran.  

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes the 
Veteran's service treatment records, as well as various 
examination and treatment records compiled during post-
service years by VA and non-VA sources.  In addition, the 
Veteran has been afforded two VA medical examinations as to 
each applicable disorder during the pendency of the claims at 
issue, the findings and opinions from which are shown to be 
comprehensive in scope.  The VA examinations in 2007 were 
performed following entry of the Veteran's assertion that his 
claimed disorders had worsened since last evaluated in 2006.  
Notice is taken that the Veteran through his representative 
alleged in May 2009 that the March 2007 examinations were 
stale, noting that it was possible that symptoms of each 
disorder were not as bad 26-months prior thereto then they 
were now and that further examinations were in order.  Under 
the circumstances of this case, and specifically, where 
additional examinations were already conducted following 
allegations of worsening and medical data fail to denote any 
further worsening, the lapse of 26 or more months in 
combination with a simple assertion of a possible change in 
symptoms is insufficient to warrant further examinations.  
Moreover, the Veteran does not argue that pertinent evidence 
is missing from the claims folder.  As the record is deemed 
to be adequate to permit the Board to fairly and accurately 
adjudicate the issues on appeal, there is no need for remand 
in order to obtain any additional VA medical examination or 
opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§§ 3.159(c)(4), 3,326, 3.327 (2009); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

In view of the foregoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.

Merits the Claims for Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation is at issue, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

When assigning a disability rating for a musculoskeletal 
disorder it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, the rating for 
an orthopedic disorder must reflect functional limitation 
which is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Consideration of pain and functional loss is required only 
with respect to those DCs where the basis for rating is 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).

Degenerative Joint Disease of the Left Knee

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations shall be rated as 20 percent disabling, and 
involvement of two or more major joints or two or more minor 
joint groups without occasional incapacitating exacerbations 
shall be rated as 10 percent disabling.  The 20 percent and 
10 percent ratings based on X- ray findings without 
limitation of motion will not be combined with ratings based 
on limitation of motion.  See 38 C.F.R. § 4.71a, DC 5003.

With respect to disabilities of the knee, 38 C.F.R. § 4.71a, 
DCs 5256 through 5262, set forth relevant provisions.  
Specifically, DC 5256, which governs ankylosis of the knee, 
permits a 30 percent rating for ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees, while a veteran will garner a 40 
percent rating with flexion between 10 and 20 degrees.  38 
C.F.R. § 4.71a, DC 5256.  With flexion between 20 degrees and 
45 degrees, a 50 percent rating is warranted, and with knee 
ankylosis that is extremely unfavorable, and flexion at an 
angle of 45 degrees, the maximum 60 percent evaluation is 
assignable.  38 C.F.R. § 4.71a, DC 5256.

DC 5257 governs other impairment of the knee.  It assigns 
respective ratings of 10, 20 and 30 percent for slight, 
moderate or severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.

DC 5258 provides for a maximum 20 percent evaluation for 
cartilage, semilunar, dislocated with frequent episodes of 
"locking," pain, and effusion into the joint, while DC 5259 
allows a maximum of 10 percent for cartilage, semilunar, 
removal of, symptomatic.  38 C.F.R. § 4.71a, DCs 5258, 5259.

DCs 5260 and 5261 set forth rating schedules for limitation 
of motion of the leg.  38 C.F.R. § 4.71a, DCs 5260, 5261. 
With respect to limitation of leg flexion, DC 5260 allows a 
zero percent rating for flexion limited to 60 degrees, 10 
percent for flexion limited to 45 degrees, 20 percent for 
flexion limited to 30 degrees, and a maximum of 30 percent 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.

DC 5261, which governs limitation of leg extension, provides 
a zero percent rating for extension limited to 5 degrees, 10 
percent for extension limited to 10 degrees, 20 percent for a 
limitation to 15 degrees, 30 percent for a limitation to 20 
degrees, 40 percent for extension limited to 30 degrees, and 
a maximum of 50 percent for a limitation to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.

Under DC 5262, impairment of the tibia and fibula 
characterized by malunion with moderate knee or ankle 
disability warrants a 20 percent evaluation, while malunion 
with marked knee or ankle disability garners a 30 percent 
rating.  38 C.F.R. § 4.71a, DC 5262.  Impairment of the tibia 
and fibula manifested by nonunion with loose motion, 
requiring a brace generates a maximum 40 percent evaluation 
under this Code.  38 C.F.R. § 4.71a, DC 5262.  

VA's General Counsel held, in VAOPGCPREC 23-97, that a 
veteran who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
When a knee disorder is already rated under DC 5257, the 
veteran must also have limitation of motion under DC 5260 or 
5261 in order to obtain a separate rating for arthritis.  If 
the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, VA's General Counsel also held that if a 
veteran has a disability rating under DC 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.

Separate ratings under DC 5260 (leg, limitation of flexion) 
and Diagnostic Code 5261 (leg, limitation of extension), both 
codified at 38 C.F.R. § 4.71a, may be assigned for disability 
of the same joint.  See VAOPGCPREC 9-2004.

It is the Veteran's principal contention that the initial 
rating assigned of 10 percent is inadequate based on the 
existence of instability, limited motion, pain, and 
functional loss.  Specific reference is made to the Veteran's 
use of a knee brace because of instability and he further 
notes the presence of fatigue, weakness, and a lack of 
endurance with repetitive use.  

By its rating decision entered in May 2006, the RO granted 
entitlement to service connection for degenerative joint 
disease of the left knee and assigned a 10 percent evaluation 
as of May 1, 2006, under DC 5010 on the basis of X-ray 
evidence of arthritis with painful motion.  

When evaluated by VA in January 2006, no ankylosis was 
present and range of motion of the left knee was possible 
from 0 degrees of extension to 140 degrees of flexion.  Use 
of a left knee brace was observed.  The only abnormal finding 
was of pain on McMurray's testing.  Limitation/effects on 
daily activities and occupation were inability to run and 
difficulty with squatting activities.  There was no change in 
range of motion and no further pain, weakness or increased 
pain detected during repetitive movements or when resistance 
was applied.  The examiner noted that additional limitation 
due to pain or functional loss in the Veteran's personal 
environment could not be determined without resorting to mere 
speculation.  Reference was made to prior magnetic resonance 
imaging showing degenerative joint disease and chondromalacia 
of the left knee.  

On evaluation by VA in March 2007, the Veteran complained of 
left knee pain occurring on a daily basis; instability over 
the previous several months was denied.  No acute flare-ups 
of left knee pain were reported.  Use of a knee brace once a 
week was set forth.  Episodes of dislocation or recurrent 
subluxation were denied.  The Veteran reported that he had to 
take sick leave on two different occasions over the past year 
due to left knee pain and that he was otherwise able to 
perform his usual daily activities without assistance or 
impairment from his left knee.  

On clinical examination in March 2007, the left knee was not 
painful with range of motion and no additional limitations 
were noted with three repetitions of movement in terms of 
pain, fatigue, incoordination, weakness, or lack of 
endurance.  There was no objective evidence of painful 
motion, heat, redness, swelling, or acute tenderness.  
Stability of the left knee was intact with a negative 
McMurray's sign and negative Lachman's test.  No gait or 
functional limitations involving standing and walking were 
present.  Ankylosis was absent and range of motion was from 0 
to 140 degrees.  

In all, the record does not identify a basis for the 
assignment of a schedular rating in excess of 10 percent for 
the Veteran's left knee disability for the period from May 1, 
2006, the day following service separation, to the present.  
Indicia of recurrent subluxation or lateral instability are 
absent and range of motion is normal, although painful on 
examination in 2006, but not in 2007.  Imaging studies denote 
the existence of degenerative joint disease of the left knee; 
however, the reported range of motion studies do not support 
a higher rating for the left knee disability under DCs 5260 
or 5261, nor is it shown that separate, compensable ratings 
for either knee is warranted under VAOPGCPREC 9-2004.  There 
is no medical evidence of ankylosis or frequent episodes of 
locking, pain, and effusion into the joint.

If the predominant impairment for knee disablement is joint 
disease with painful motion, then 38 C.F.R. §§ 4.40, 4.45, 
4.59 and DeLuca are for application, but such do not under 
the facts of this case permit the assignment of any higher 
schedular evaluation for the Veteran's knee disability during 
the relevant time period.  This is so because there is no 
showing of additional motion loss caused by pain, weakness, 
fatigue, lack of endurance, incoordination, flare-ups of such 
symptoms or any other symptom or sign to a degree that would 
support any higher rating, notwithstanding the noted 
existence of pain and an inability to perform fully certain 
activities.  To that extent, there is no basis to assign an 
initial rating in excess of 10 percent rating for left knee 
disablement for the period indicated.  38 C.F.R. §§ 4.1, 4.2, 
4.40, 4.45, 4.59; DeLuca, supra.

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  Here, there is no 
showing that the regular schedular standards are in any way 
inadequate for the evaluation of the severity of the 
Veteran's left knee disorder, and there is no indication that 
multiple periods of hospitalization have been necessitated 
for management of the Veteran's left knee disorder.  
Moreover, the existence of a marked interference with 
employment due exclusively to left knee disablement is 
likewise not shown, and to that extent, the Veteran's 
assertion that two periods of sick leave, not otherwise 
quantified, were required because of knee pain is not 
sufficient as to warrant the assignment of an extraschedular 
evaluation.  Notice is taken that the schedular evaluation 
assigned contemplates some compromise in industrial 
impairment.  See 38 C.F.R. § 4.1.  Accordingly, a referral 
for a determination of whether the assignment of an 
extraschedular rating is appropriate is not warranted.

In light of the foregoing, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for an initial rating in excess of 10 percent from May 1, 
2006, for degenerative joint disease of the left knee.  The 
Veteran's contentions as to a level of severity beyond that 
contemplated by the currently assigned 10 percent rating are 
not borne out by the evidence on file.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application. 38 U.S.C.A. § 5107(b); 
see also, generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Degenerative Joint Disease of Each Shoulder

By rating action in May 2006, service connection was 
established for degenerative joint disease of each shoulder 
and separate, noncompensable ratings were assigned for each 
shoulder under DC 5201, effective from May 1, 2006.  In 
connection with his claims for initial compensable ratings, 
the Veteran alleges that he suffers from limitation of 
motion, severe pain, and moderate functional loss warranting 
separate, 10 percent evaluations for each shoulder.  

On a VA examination in January 2006, the Veteran complained 
of a dull, burning pain of each shoulder which was occurring 
a couple of times yearly with normal activity.  His pain was 
reported to subside usually within a couple of days.  He 
denied any dislocation or subluxation.  No limitation or 
effect on daily activities was noted.  Clinically, ankylosis 
was not shown and the only reported abnormality was that of 
tenderness to palpation of each shoulder.  Bilaterally, 
flexion was to 180 degrees, with popping of the left 
shoulder; abduction was to 180 degrees; and rotation in each 
direction was to 90 degrees.  There was no change in range of 
motion and no further pain, weakness or increased pain 
detected during repetitive movements or when resistance was 
applied.  The examiner noted that additional limitations due 
to pain or functional loss in the Veteran's personal 
environment could not be determined without resorting to mere 
speculation.  A prior bone scan was reported to demonstrate 
degenerative joint disease of each acromioclavicular joint.  

On a VA joints examination in March 2007, the Veteran 
complained of bilateral shoulder pain with moderate, dull 
aching, usually occurring once weekly.  No acute flare-ups 
producing incapacitation or episodes of dislocation or 
subluxation were set forth.  He reported being able to 
perform his usual daily activities without impairment from 
his bilateral shoulder pain.  Clinically, flexion and 
abduction of each shoulder was from 0 to 180 degrees and 
rotation of each shoulder was from 0 to 90 degrees.  The 
measured motion for each shoulder was noted to be normal.  
There was no objective evidence of painful motion, heat, 
redness, swelling, or acute tenderness.  No limitation of 
motion was noted with three repetitions of movement during 
physical examination as related to pain, fatigue, 
incoordination, weakness, or lack of endurance.  

Musculoskeletal disabilities of the shoulder and arm may be 
rated under DCs 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
Forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  In 
determining whether the veteran has limitation of motion to 
shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003);

Under DC 5200, ratings from 30 to 50 percent are assignable 
for the dominant upper extremity affected by ankylosis of the 
scapulohumeral joint.  38 C.F.R. § 4.71a, DC 5200.

Under DC 5201, a 20 percent evaluation is assigned for 
limitation of major or minor arm motion at shoulder level.  
When there is limitation of motion midway between the side 
and shoulder level, a 20 percent rating is again warranted 
for limitation of motion of the minor arm, and a 30 percent 
rating is warranted for limitation of motion of the major 
arm.  The next higher evaluation for major arm limitation of 
motion, the maximum 40 percent rating, is assigned for 
limitation of motion of the arm to 25 degrees from the side.  
38 C.F.R. § 4.71a, DC 5201.

Under DC 5202, for impairment of the humerus in the minor 
arm, a 20 percent rating is assignable when there is 
malunion, with moderate deformity or when there is marked 
deformity of the arm.  Also under DC 5202, for recurrent 
dislocation of the minor arm at the scapulohumeral joint, a 
20 percent rating is assignable with infrequent episodes, and 
guarding of movement only at shoulder level and also, where 
there are frequent episodes and guarding of all arm 
movements.  Fibrous union of the humerus warrants a 40 
percent rating; nonunion (false flail joint) warrants a 50 
percent rating; and loss of the head of the humerus (flail 
shoulder) warrants a 70 percent rating.  38 C.F.R. § 4.71a, 
DC 5202.

Under 38 C.F.R. § 4.71a, DC 5203, for impairment of the 
clavicle or scapula in the major or minor arm manifested by 
dislocation, a 20 percent rating is warranted.  For nonunion 
with loose movement, a 10 percent rating is assignable when 
involving the minor arm.  Id.  For nonunion without loose 
movement, and for malunion, a 10 percent rating is 
assignable.  Id.

Aside from a showing of degenerative joint disease of each 
shoulder, limitation of motion or other impairment is not 
objectively shown during the relevant time frame.  In 
particular, indicia of ankylosis, clavicle or scapular 
impairment, dislocation, or humeral defect affecting either 
upper extremity or shoulder are not demonstrated from May 1, 
2006, to the present.  Thus, a compensable rating is not for 
assignment under any applicable or potentially applicable DC 
for either entity as separate disabilities.  

Per DC 5003, a 10 percent rating is for assignment for 
degenerative arthritis, otherwise referred to as degenerative 
joint disease, where there is no limitation of motion in that 
instance where there is X-ray involvement of two or more 
major joints or minor joint groups.  Here, each of the 
Veteran's shoulder joints is considered to be a major joint, 
see 38 C.F.R. § 4.45(f), and inasmuch as there is no showing 
of limited or painful motion, but there is X-ray evidence of 
arthritic involvement of each shoulder joint, a single, 10 
percent rating is for assignment from May 1, 2006.  Given 
that that there is no persuasive evidence of occasional 
incapacitating exacerbations or additional limitations caused 
by pain or functional loss, an initial rating in excess of a 
single, 10 percent rating for the combined shoulder 
disability, both right and left shoulders, is not warranted 
under DC 5003 or other DC or on the basis of 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

To the extent that the Veteran is alleging entitlement to an 
extraschedular evaluation of increased disability, such 
allegations are unsupported by the evidence of record.  There 
is no showing of a marked interference with employment solely 
as a result of service-connected left or right shoulder 
disablement, and in addition, frequent periods of 
hospitalization for treatment of left or right shoulder 
disability are not indicated, such as might render 
impractical the application of the regular schedular 
standards.  Thus, there is no basis for a referral to VA 
officials for a determination of whether the assignment of an 
extraschedular rating is appropriate.  38 C.F.R. § 3.321.  

The Board herein grants an initial schedular evaluation of 10 
percent, but none greater, for the combined joint disease of 
right and left shoulder from May 1, 2006, under DC 5003.  A 
preponderance of the evidence is against the remaining 
portion of the Veteran's claims, both for a rating in excess 
of 10 percent under DC 5003 for the combined shoulder 
disorder and for separate compensable ratings for either 
shoulder as a separate entity.  That being the case, the 
benefit of the doubt rule is not for application to the 
denied portion of the claim.  38 U.S.C.A. § 5107(b); see 
Gilbert, Ortiz, all supra.  

GERD

Service connection for GERD was established by RO action in 
May 2006, when a noncompensable rating was assigned therefor 
under DC 7399-7346, effective from May 1, 2006.  Use of the 
99-suffix signifies that the disorder in question is not 
specifically listed in the Schedule for Rating Disabilities.  
See 38 C.F.R. §§ 4.30, 4.27 (2009).  In seeking a higher 
initial rating, the Veteran alleges that he suffers from 
dysphagia, regurgitation, and occasional arm pain and that 
his symptoms are not totally controlled with medication.  

Under DC 7346, a maximum evaluation of 60 percent is 
assignable for symptoms of pain, vomiting, material weight 
loss, and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health.  A 30 percent evaluation is assignable for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent evaluation is assignable when there are 
two or more symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, DC 7346.

When examined by VA in early 2006, the Veteran reported that 
he was symptom-free with use of Aciphex after each meal.  
Clinically, no abnormality was shown.  In his statement, 
received by VA in February 2007, the Veteran's treating 
private physician indicated that he was following the Veteran 
for GERD, for which medication had been prescribed.  On a VA 
examination in March 2007, the Veteran denied having 
dysphagia, pyrosis, epigastric or associated substernal or 
arm pain, hematemesis, melena, reflux, regurgitation, nausea, 
or vomiting.  He further reported being asymptomatic with 
daily use of Aciphex.  Objectively, no impairment of health 
or evidence of anemia was present.  His nutritional status 
was termed "good" and his weight was found to be stable.  
The diagnosis was GERD, stable.  

Review of the record fails to establish a basis for the 
assignment of an initial compensable rating for GERD.  While 
the Veteran alleges that he suffers from various, pertinent 
symptoms, the record fails to corroborate his account.  He 
specifically denied having any symptoms at all when evaluated 
by VA in 2006 and 2007 and there is otherwise no persuasive 
evidence that there is present persistently recurrent 
epigastric distress, dysphagia, pyrosis, regurgitation, 
substernal or arm or shoulder pain, or a resultant, 
considerable impairment of health.  Moreover, no greater 
degree of symptoms beyond those previously referenced is 
demonstrated.  There likewise is no showing of frequent 
hospitalizations or a marked interference with employment 
directly resulting from GERD.  Thus, a compensable, schedular 
or extraschedular rating is not for assignment.  

A preponderance of the evidence is against the assignment of 
a compensable rating for GERD from May 1, 2006, to the 
present.  Fenderson, supra.  As such, the benefit of the 
doubt rule is not for application and the claim for the 
assignment of any higher initial rating(s) must be denied.  
38 U.S.C.A. § 5107(b); see Gilbert, Ortiz, all supra.  

Hypertension

By its rating decision of May 2006, the RO granted service 
connection for hypertension and assigned a noncompensable 
evaluation under DC 7101, effective from May 1, 2006.  

DC 7101 provides ratings for hypertensive vascular disease 
(hypertension and isolated systolic hypertension).  
Hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is rated 10 percent disabling.  Hypertensive vascular disease 
with diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more, is rated 20 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 120 or more is rated 40 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  Note (1) to DC 7101 provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Note (2) provides that 
hypertension that is due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
is to be rated as part of the condition causing it rather 
than by a separate rating.  Note (3) to DC 7101 provides that 
hypertension is to be rated separately from hypertensive 
heart disease and other types of heart disorders.  38 C.F.R. 
§ 4.104.

It is the Veteran's primary contention on appeal that he has 
a history of a diastolic blood pressure of predominantly 100 
or more and that his hypertension requires daily use of 
medication for its control.  While the record indicates that 
the Veteran's use of anti-hypertensive medication is 
necessary in an attempt to control his hypertension, the 
record does not identify a history of diastolic blood 
pressure that is predominantly 100 millimeters of mercury or 
more.  Moreover, no systolic pressure of predominantly 160 or 
more is demonstrated.  Only one of three readings taken on a 
VA medical examination in early 2006 reflected a diastolic 
blood pressure of 100, and when the Veteran was seen by the 
service department in February 2006, only one of the two 
readings taken showed a diastolic reading of 100 or more.  
Readings taken by a private treating physician on five 
separate occasions from May to December 2006 were all less 
than 100, and on a VA examination in March 2007 a single 
reading of 129/82 was obtained.  In view of the foregoing, it 
cannot reasonably be concluded that a history of a diastolic 
blood pressure of predominantly 100 or more is shown.  
Further, there have been no objective findings of systolic 
pressure of 160 or more.  The Board notes that neither the 
Veteran nor his representative have specifically pointed to 
any blood pressure readings that showed diastolic pressure 
predominantly at 100 or more, or systolic pressure 
predominantly at 160 or more.  As such, a compensable rating 
cannot be assigned at any point during the period from May 1, 
2006, to the present, for the Veteran's hypertension.  
Fenderson, supra.  There likewise is no showing of frequent 
hospitalizations or a marked interference with employment 
directly resulting from hypertension.  Thus, an 
extraschedular rating is not for assignment.  

A preponderance of the evidence is against the assignment of 
a compensable rating for hypertension from May 1, 2006, to 
the present.  Thus, the benefit of the doubt rule is not for 
application and the claim for the assignment of any higher 
initial rating must be denied.  38 U.S.C.A. § 5107(b); see 
Gilbert, Ortiz, all supra. 
 
	






















(ORDER ON NEXT PAGE)
ORDER

An initial rating in excess of 10 percent for degenerative 
joint disease of the left knee is denied.  

An initial compensable rating for degenerative joint disease 
of the left shoulder as a separate entity is denied.  

An initial compensable rating for degenerative joint disease 
of the right shoulder as a separate entity is denied.  

An initial rating of 10 percent, but none greater, is for 
assignment for the combined disability involving degenerative 
joint disease of the left and right shoulders, without 
limitation of motion, under DC 5003, is granted from May 1, 
2006, to the present, subject to those provisions governing 
the payment of monetary benefits.  

An initial compensable rating for GERD is denied.

An initial compensable rating for hypertension is denied.  



____________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


